Per Curiam.
Respondent, James M. Edgar, pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), has tendered his license for voluntary surrender, has knowingly admitted the truth of the indicated charges against him, and has “waive[d] all proceedings against him” in connection with the disciplinary complaint.
James B. Luers, special prosecutor, moves the court to accept the voluntary surrender and to issue an order of disbarment.
The respondent was indicted and found guilty in the U.S. District Court for the District of Nebraska of five counts of fraudulent concealment of assets in a bankruptcy case, all felonies.
Canon I, DR 1-102(A)(3), of the Code of Professional Responsibility provides that a lawyer shall not “[ejngage in illegal conduct involving moral turpitude.”
The motion to accept the voluntary surrender is sustained, and the respondent is barred from the practice of law.
Judgment of disbarment.
White, J., not participating.